
	
		II
		111th CONGRESS
		1st Session
		S. 399
		IN THE SENATE OF THE UNITED STATES
		
			February 9, 2009
			Mr. Tester introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Truth in Lending Act to prohibit universal
		  defaults on credit card accounts, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Universal Default Prohibition Act
			 of 2009.
		2.Prohibit
			 universal defaults on credit card accountsSection 127 of the Truth in Lending Act (15
			 U.S.C. 1637) is amending by adding at the end the following new
			 subsection:
			
				(i)Universal
				defaults prohibited
					(1)In
				generalNo creditor may use any adverse information concerning
				any consumer, including any information in any consumer report (as defined in
				section 603) or any change in the credit score of the consumer, as the basis
				for increasing any annual percentage rate of interest applicable to a credit
				card account of the consumer under an open end consumer credit plan, or to
				remove or increase any introductory annual percentage rate of interest
				applicable to such account, for reasons other than actions or omissions of the
				consumer that are directly related to such account.
					(2)Notice to
				consumerThe limitation under paragraph (1) on the use of adverse
				information by a credit card issuer shall be clearly and conspicuously
				described to the consumer by the credit card issuer in any disclosure or
				statement required under subsection (a) or
				(b).
					.
		
